Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 5/13/2021, has been entered. 
Claims 1-20 are presented for examination.
Drawings
The drawings were received on 5/13/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2021/0036263 A1), hereafter referred to as Kim, in view of Liang et al. (WO 2018166260A1, pub. date 9/20/2018), hereafter referred to as Liang.

As to claim 1, Kim discloses an OLED display panel (fig 5, display panel 200; [0096]), comprising:
a substrate (fig 5, 201), a light emitting structure layer (ED) and a viewing angle improving layer (300) which are disposed on the substrate (201),
wherein the light emitting structure layer (ED) is configured to emit light to the viewing angle improving layer (300);
the viewing angle improving layer (300) is disposed on one side of the light emitting structure layer (ED) away from the substrate (201) and is configured to adjust viewing angles of the display panel to allow a viewing angle of the display panel along a first direction to satisfy a first viewing angle range and to allow a viewing angle along a second direction to satisfy a second viewing angle range ([0069]; [0085]-[0087]).
Kim does not disclose wherein the first viewing angle range is smaller than the second viewing angle range; and the first direction is perpendicular to the second direction. 
Nonetheless, Liang discloses a display device that includes a viewing angle improving layer wherein a first viewing angle range in a first direction is smaller than a second viewing angle range in a second direction; and the first direction is perpendicular to the second direction (fig 1 and figs 9-10 and page 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the viewing angle improving layer of Kim in the strip shape as taught by Liang since Liang teaches that this will improve the performance of a display panel when used in a vehicle such that reflection on a front windshield is prevented, thereby avoiding affecting a driver (page 4). 

As to claim 2, Kim in view of Liang disclose the display panel according to claim 1 (paragraphs above),
Kim further discloses wherein the viewing angle improving layer comprises:
a first viewing angle improving layer (fig 5, 300) and a second viewing angle improving layer (layer comprising AM2/600),
wherein the first viewing angle improving layer (300) is disposed on one side of the second viewing angle improving layer (AM2/600) close to the substrate (201) or the first viewing angle improving layer is disposed on one side of the second viewing angle improving layer away from the substrate;
the first viewing angle improving layer (300) is configured to adjust the viewing angle of the display panel along the first direction to allow the viewing angle of the display panel along the first direction to satisfy the first viewing angle range ([0069]); and 
the second viewing angle improving layer (AM2/610) is configured to adjust the viewing angle of the display panel along the second direction to allow the viewing angle of the display panel along the second direction to satisfy the second viewing angle range ([0088]). 

As to claim 3, Kim in view of Liang disclose the display panel according to claim 2 (paragraphs above),
Kim further discloses wherein the light emitting structure layer (fig 5, ED) comprises: a pixel define layer (PDL), a plurality of light emitting structures (EL) and an encapsulation layer (270), wherein each light emitting structure comprises: a first electrode (ANO), an organic light emitting layer (organic EL) and a second electrode (CAT), the first electrode is disposed on a side of the organic light emitting layer close to the substrate (201) and the second electrode is disposed on a side of the organic light emitting layer away from the substrate (201); the pixel define layer is provided with a plurality of opening regions (openings in PDL), each of the opening regions forms an effective light emitting region corresponding to the light emitting structure (EL), and second electrodes (CAT) of adjacent light emitting structures are electrically connected with each other (common electrode CAT); and the encapsulation layer (270) is disposed on one side of the second electrodes (CAT) away from the substrate (201).

As to claim 4, Kim in view of Liang disclose the display panel according to claim 3 (paragraphs above),
Kim further discloses wherein the first viewing angle improving layer (300) comprises: an absorption layer (350) and a light transmission layer (310) which are arranged on a same layer, wherein the absorption layer is configured to absorb light rays with an incident angle larger than a threshold angle ([0087]); 
the light transmission layer (310) is configured to transmit light rays with an incident angle smaller than or equal to the threshold angle ([0086]); and 
an orthographic projection of a non-opening region of the pixel define layer (PDL) on the substrate (201) covers an orthographic projection of the absorption layer (350) on the substrate (201).
 Kim does not explicitly disclose a transmittance of the light transmission layer is greater than 90%.
However, Kim does disclose that the light transmission layer (310) is defined as a light transmission pattern ([0086]) and includes materials with very high light transmittance ([0086]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light transmission layer of Kim with a transmittance that is greater than 90% since this will improve the light output efficiency of the display. 

As to claim 5, Kim in view of Liang disclose the display panel according to claim 4 (paragraphs above),
Kim further discloses wherein in a direction perpendicular to the substrate, a height of the light transmission layer is greater than or equal to the height of the absorption layer (fig 5, height of 310 and 350); a material of which the absorption layer is made comprises black ink ([0087]); and a material of which the light transmission layer is made comprises polyethylene terephthalate or cyclic olefin polymer ([0086]).
Kim does not explicitly disclose wherein a height of the absorption layer is 70 microns to 150 microns.
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the height of the absorption layer between 70-150 microns in order to adjust and form the optimum viewing angle for the intended purpose, such as reducing reflection on a windscreen as taught by Liang. 

As to claim 6, Kim in view of Liang disclose the display panel according to claim 4 (paragraphs above),
Liang further discloses wherein the absorption layer comprises: a plurality of absorption structures arranged along the first direction, the absorption structures have strip structures with a size in the second direction being larger than a size in the first direction (figs 9-10, strip shaped absorption layer 92); wherein a cross section of each absorption structure extending along the first direction and perpendicular to a plane of the substrate is a parallelogram (figs 9-10, a rectangle is a type of parallelogram), and an included angle Theta between a side parallel to and closer to the substrate and an adjacent side thereof of the parallelogram satisfies the claimed formula (figs 9-10, shape is the same and the defined viewing angle is the result of the shape and height and will thus follow the claimed formula). 

As to claim 8, Kim in view of Liang disclose the display panel according to claim 6 (paragraphs above),
Liang further discloses wherein in a case that a height of the light transmission layer is equal to a height of the absorption layer (figs 8-10, layers 91 and 92), the light transmission layer (91) comprises: a plurality of transmission structures arranged along the first direction (strips of 91), and a size of each of the transmission structures in the second direction is larger than a size in the first direction (strips of 91); wherein orthographic projections of the transmission structures on the substrate are overlapped with orthographic projections of the plurality of opening regions on the substrate (Liang does not explicitly disclose the PDL, however, primary reference Kim shows the transmission structure overlapping the openings in the PDL), and the transmission structures are configured to transmit light emitted by the corresponding light emitting structures (Kim, fig 5, EL); and the plurality of transmission structures and the plurality of absorption structures are arranged alternately and the transmission structures are contiguous to the absorption structures on both sides (Liang, figs 8-10, strips of 91/92).

As to claim 13, Kim in view of Liang disclose the display panel according to claim 1 (paragraphs above),
Kim further discloses wherein the display panel further comprises: a protection layer (fig 5, cover window 600), wherein the protection layer is disposed on one side of the viewing angle improving layer (300) away from the substrate (201), a material of the protection layer comprises at least one of: polyethylene terephthalate and glass ([0083]).

As to claim 15, Kim in view of Liang disclose a display apparatus (Kim, fig 5), comprising the display panel according to claim 1 (paragraphs above),
arranged in a vehicle (Liang, page 4, see combination with respect to claim 1). 

As to claim 16, Kim discloses a method for manufacturing a display panel ([0002]), which is configured to manufacture the display panel according to claim 1 (Kim in view of Liang, paragraphs above), comprising:
forming the light emitting structure layer on the substrate (fig 5, EL formed on 201), wherein the light emitting structure layer (EL) is configured to emit light to the viewing angle improving layer (300); and forming the viewing angle improving layer (300) on the light emitting structure layer (EL), wherein the viewing angle improving layer (300) is configured to adjust the viewing angles of the display panel to allow the viewing angle of the display panel along the first direction to satisfy the first viewing angle range and allow the viewing angle along the second direction to satisfy the second viewing angle range ([0069]), and Liang discloses the first viewing angle range is smaller than the second viewing angle range, wherein the first direction is perpendicular to the second direction (fig 1 and figs 9-10 and page 4).

As to claim 17, Kim in view of Liang disclose the method according to claim 16 (paragraphs above),
Kim further discloses wherein the viewing angle improving layer comprises a first viewing angle improving layer and a second viewing angle improving layer, forming the viewing angle improving layer on the light emitting structure layer comprises: forming the first viewing angle improving layer on the light emitting structure layer; and forming the second viewing angle improving layer on the first viewing angle improving layer, or forming the viewing angle improving layer on the light emitting structure layer comprises: forming the second viewing angle improving layer on the light emitting structure layer; and forming the first viewing angle improving layer on the second viewing angle improving layer (fig 5, layer 300 comprising structures 310 and 350; and layer 610/AM2 formed thereon; [0070]).

As to claim 20, Kim in view of Liang disclose the method according to claim 16 (paragraphs above),
Kim further discloses forming a protection layer (fig 5, cover window 600) on the viewing angle improving layer (300).

Claim(s) 7, 9-10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liang and further in view of Kim et al. (US Pub. No. 2015/0123085 A1), hereafter referred to as Kim2. 

As to claim 7, Kim in view of Liang disclose the display panel according to claim 6 (paragraphs above).
Kim in view of Liang do not disclose wherein in a case that a height of the light transmission layer is greater than a height of the absorption layer, the light transmission layer has a planar structure and an orthographic projection of the light transmission layer on the substrate covers the orthographic projection of the absorption layer on the substrate.
Nonetheless, Kim2 discloses wherein in a case that a height of the light transmission layer (fig 1, 1901) is greater than a height of the absorption layer (195), the light transmission layer (1901) has a planar structure and an orthographic projection of the light transmission layer on the substrate covers the orthographic projection of the absorption layer (195) on the substrate (111).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the transmission layer higher than the absorption layer in Kim in view of Liang as taught by Kim2 since this will allow for the planarization of the upper surface which will improve the performance of the inorganic encapsulation layers as well as that of a touch sensing component of the display. 

As to claim 9, Kim in view of Liang disclose the display panel according to claim 3 (paragraphs above),
Kim in view of Liang do not disclose wherein the second viewing angle improving layer comprises: a diffusion layer and a planarization layer, the planarization layer is disposed on one side of the diffusion layer away from the substrate, wherein the diffusion layer is configured to diffuse light emitted from the light emitting structure layer, and a refractive index of the diffusion layer is larger than a refractive index of the planarization layer; and an orthographic projection of the planarization layer on the substrate covers an orthographic projection of the diffusion layer on the substrate, and a transmittance of the planarization layer is greater than 90%.
Nonetheless, Kim2 discloses wherein a functional optical layer includes a planarization layer (fig 1, 1901). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the transmission layer higher than the absorption layer in Kim in view of Liang as taught by Kim2 since this will allow for the planarization of the upper surface which will improve the performance of the inorganic encapsulation layers as well as that of a touch sensing component of the display. Additionally, the Examiner relies on Official Notice of the transmittance and refraction index as it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light transmission layer of Kim with a transmittance that is greater than 90% since this will improve the light output efficiency of the display and the index of refraction to be larger than that of diffusion layer such that light output efficiency of the display is improved. 

As to claim 10, Kim in view of Liang disclose the display panel according to claim 4 (paragraphs above),
Kim in view of Liang do not disclose wherein the second viewing angle improving layer comprises: a diffusion layer and a planarization layer, the planarization layer is disposed on a side of the diffusion layer away from the substrate, wherein the diffusion layer is configured to diffuse light emitted from the light emitting structure layer, a refractive index of the diffusion layer being larger than a refractive index of the planarization layer; an orthographic projection of the planarization layer on the substrate covers an orthographic projection of the diffusion layer on the substrate, and a transmittance of the planarization layer is greater than 90%.
Nonetheless, Kim2 discloses wherein a functional optical layer includes a planarization layer (fig 1, 1901). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the transmission layer higher than the absorption layer in Kim in view of Liang as taught by Kim2 since this will allow for the planarization of the upper surface which will improve the performance of the inorganic encapsulation layers as well as that of a touch sensing component of the display. Additionally, the Examiner relies on Official Notice of the transmittance and refraction index as it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light transmission layer of Kim with a transmittance that is greater than 90% since this will improve the light output efficiency of the display and the index of refraction to be larger than that of diffusion layer such that light output efficiency of the display is improved. 

As to claim 18, Kim in view of Liang disclose the method according to claim 17 (paragraphs above),
Kim in view of Liang do not disclose wherein forming the first viewing angle improving layer on the light emitting structure layer comprises: forming an absorption layer on the light emitting structure layer by a patterning process; and forming a light transmission layer on the absorption layer by a patterning process; and forming the second viewing angle improving layer on the first viewing angle improving layer comprises: forming a diffusion layer on the first viewing angle improving layer by a printing process or a patterning process; and forming a planarization layer on the diffusion layer by a patterning process.
Nonetheless, Kim2 discloses wherein a functional optical layer includes a planarization layer (fig 1, 1901). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the transmission layer higher than the absorption layer in Kim in view of Liang as taught by Kim2 since this will allow for the planarization of the upper surface which will improve the performance of the inorganic encapsulation layers as well as that of a touch sensing component of the display. Additionally, the Examiner relies on Official Notice of the transmittance and refraction index as it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light transmission layer of Kim with a transmittance that is greater than 90% since this will improve the light output efficiency of the display and the index of refraction to be larger than that of diffusion layer such that light output efficiency of the display is improved. 

As to claim 19, Kim in view of Liang disclose the method according to claim 17 (paragraphs above),
Kim in view of Liang do not disclose wherein forming the second viewing angle improving layer on the light emitting structure layer comprises: forming a diffusion layer on the light emitting structure layer by a printing process or a patterning process; and forming a planarization layer on the diffusion layer through a patterning process; and forming the first viewing angle improving layer on the second viewing angle improving layer comprises: forming an absorption layer on the second viewing angle improving layer by a patterning process; and forming a light transmission layer on the absorption layer by a patterning process.
Nonetheless, Kim2 discloses wherein a functional optical layer includes a planarization layer (fig 1, 1901). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the transmission layer higher than the absorption layer in Kim in view of Liang as taught by Kim2 since this will allow for the planarization of the upper surface which will improve the performance of the inorganic encapsulation layers as well as that of a touch sensing component of the display. Additionally, the Examiner relies on Official Notice of the transmittance and refraction index as it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the light transmission layer of Kim with a transmittance that is greater than 90% since this will improve the light output efficiency of the display and the index of refraction to be larger than that of diffusion layer such that light output efficiency of the display is improved. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liang and further in view of Diao et al. (US Pub. No. 2018/0156955 A1), hereafter referred to as Diao. 

As to claim 14, Kim in view of Liang disclose the display panel according to claim 1 (paragraphs above),
Kim in view of Liang do not disclose wherein the first viewing angle range is an asymmetric viewing angle range and the second viewing angle range is a symmetric viewing angle range.
Nonetheless, Diao discloses wherein a first viewing angle range is an asymmetric viewing angle range and a second viewing angle range is a symmetric viewing angle range (figs 1A-B, with absorption strip 130 with symmetric in the direction of the strip and asymmetric in the direction perpendicular to the strip).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the asymmetric viewing angle in the perpendicular direction of Kim in view of Liang as taught by Diao since Diao teaches that this further improves the light emission of the display in a vehicle by preventing the reflection of the display on the windscreen while allowing the improved emission to the occupants of the vehicle ([0058]). 

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of dependent claim 11 or claim 12 including the limitations of the claims that they depend therefrom. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2021/0200019A1; US 2016/0011411 A1; US 2010/0014313 A1; and US 2022/0004017. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/18/2022